Citation Nr: 9910810	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-48 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1964 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for PTSD and assigned a 
30 percent evaluation.

The appeal was previously remanded by the Board in March 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by intrusive distressing 
recollections, nightmares, restricted range of affect, 
diminished interest in usual activities, frequent awakening 
during the night, increased irritability, and exaggerated 
startle response, but no more than definite social and 
industrial impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), are manifested.

3.  Considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships are not 
demonstrated.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, (4.132, Diagnostic 
Code 9411 prior to and from November 7, 1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The veteran has been 
afforded two VA psychiatric examinations and a personal 
hearing, and treatment records have been obtained.  He did 
not respond to a November 1997 letter requesting 
identification of any treatment providers who had provided 
him with treatment in recent years.  The Board is satisfied 
that all available relevant evidence that may be obtained has 
been properly developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of a December 1993 VA psychiatric examination 
reflects that the veteran reported visual hallucinations by 
seeing "Charlie" coming out of the woods.  He reported 
nightmares approximately 3 or 4 times per month where he 
would wake up screaming, frightened, and on one occasion 
punched a hole in the wall.  He also reported an exaggerated 
startle response that had improved with time.  He reported 
being moody and having bouts of depression.  He also 
indicated social withdrawal with a loss of interest in usual 
activities and increased irritability with frequent verbal 
outbursts with family members.  The veteran was well groomed 
with good personal hygiene and appropriate casual dress.  He 
was alert and cooperative.  He was oriented to person, place, 
time, and situation.  Memory was grossly intact with some 
mild impairment in current short-term memory.  His speech was 
spontaneous, relevant, coherent, and goal-directed without 
indication of any significant loosening of association.  His 
mood was mildly depressed with episodes of increased 
irritability and temper outbursts.  His affect was restricted 
but generally congruent with depressed mood and appropriate 
to express thought.  He denied suicidal ideation.  Visual 
hallucinations were noted and the veteran reported frequent 
awakening usually secondary to nightmares.  His insight and 
judgment appeared to be good.  He had been employed with the 
same employer for the prior 10 years and his marriage in 1968 
was subsisting.  The diagnoses included PTSD.

During the veteran's personal hearing, before a hearing 
officer at the RO in May 1995, he testified that he had 
nightmares on a monthly basis but was awakened several times 
each night by noise.  He indicated that he did not have a lot 
of close friends and that he forced himself to go to work.  
He testified that he worked approximately 55 to 65 hours per 
week.  He also indicated that he had recently been elected to 
a position with the local Disabled American Veterans chapter.

VA records reflect that the veteran received some outpatient 
treatment in 1995 for his PTSD.

The report of a September 1998 VA psychiatric examination 
reflects that the veteran continued to report nightmares and 
flashbacks.  He indicated that he tried to avoid associating 
with people and had outbursts of anger.  He was oriented and 
he denied suicidal or homicidal ideation.  He was working 
full time and had been employed by the same company for the 
prior 15 years.  As long as he was able to work alone and no 
one bothered him he could still function well on the job.  
The examiner commented that the veteran could work 
effectively if his working environment was suitable for him.  
It was recommended that the veteran seek treatment at a VA 
medical center.  The diagnoses included PTSD and the examiner 
indicated that the veteran's Global Assessment of Functioning 
(GAF) during the prior year was 71 and this year was 61.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996), a 50 percent rating is for consideration 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced so as to result in considerable impairment.  A 
30 percent rating is applicable where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

The competent medical evidence of record reflects that the 
veteran's speech is spontaneous, relevant, coherent, and 
goal-directed.  The veteran is oriented and has adequate 
insight and judgment.  He does experience nightmares, 
flashbacks, mild depression, sleep disturbance, and anger 
outbursts.  His GAF has been indicated to be from 61 to 71.  
The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., reflects that a GAF score of 61 to 70 reflects some 
mild symptoms or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  A GAF of 
71 to 80 reflects that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social, occupational, 
or school functioning.  The Board has considered the 
veteran's testimony and finds it to be credible.  His 
testimony, in substance, is information that was reported to 
the examiners who conducted the VA examinations and the Board 
therefore concludes that the competent medical evidence has, 
in effect, considered the information reported by the veteran 
during his hearing.

Based on all the evidence of record, the Board believes that 
the veteran's PTSD is not shown to be more than distinct, 
unambiguous, and moderately large in degree and more than 
moderate, but less than rather large, thereby warranting the 
assignment of an evaluation no greater than 30 percent.  The 
preponderance of the evidence shows that the veteran's 
service-connected PTSD is not productive of considerable 
social and industrial impairment, noting that he is employed 
full time and his GAF reflects only mild to slight 
impairment, thereby indicating that a 50 percent evaluation 
is not warranted under the criteria in effect prior to 
November 7, 1996.

Under the new criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent rating is for assignment where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The record reflects that the symptoms reported by the veteran 
more nearly approximate the criteria for a 30 percent 
evaluation reflective of occupational and social impairment 
with occasional decrease in work efficiency.  In this regard 
the record reflects that the veteran has been employed with 
the same company on a full-time basis for 15 years.  Further, 
the record reflects that he is generally functioning 
satisfactorily with routine behavior, self-care, and his 
conversation is normal.  The record does not indicate that he 
has circumlocutory or stereotyped speech or difficulty in 
understanding complex commands.  The record does not indicate 
that he has more than a mild short-term memory loss.  
Further, his judgment has not been shown to be impaired and 
while there is indication of difficulty in social 
relationships, as noted, he has maintained employment with 
the same employer for a 15-year period.  Therefore, on the 
basis of the evidence of record a preponderance of the 
evidence is against an evaluation greater than 30 percent 
under the criteria in effect from November 7, 1996.

Accordingly, on the basis of the above analysis, a 
preponderance of the evidence is against a finding that the 
veteran's PTSD meets the criteria for an evaluation greater 
than 30 percent.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that the veteran works full time and 
has not required inpatient care for the disability at issue.



ORDER

An increased rating for PTSD is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

